PER CURIAM.
This is an appeal from a denial of appellant’s motion to vacate and set aside judgment pursuant to FCrPR 1.850 (now 3.850), 33 F.S.A. Defendant plead guilty to the charge of robbery. He was represented by the public defender and the record reveals that he freely and voluntarily plead guilty and admitted his guilt.
A pre-sentence investigation was held following which the trial judge sentenced defendant to ten years in prison.
Appellant alleges in his motion that his counsel was incompetent. There is nothing in the record to support an evidentiary hearing and to the contrary it clearly shows that appellant freely, voluntarily and knowingly plead guilty.
The court denied his petition and we affirm.
LILES, Acting C. J., and MANN and McNULTY, JJ., concur.